Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-18 are presented for examination.

Claim Objections
Claim 1 and 13 are objected to because of the following informalities:  The claim recites “complying the computer programming code through the optimizers”.  Examiner believes that “complying” is a typo and it should recite “compiling”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1- 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no disclosure in the specification describing “ wherein the feature vector represents the relation between the computer programming code and the optimizers”.  Claims 2-6 depend on claim 1 and suffer the same deficiencies and are rejected for the same reason. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a database configured to”, “a setting unit configured to”, “a compiling unit configured to”, “a value taking unit configured to”, “a collection unit configured to”, “a machine learning analysis unit configured to” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Keskin (US 20180314524 A1), in view of Shao (US 20210149793 A1) further in view of Stephenson (US20090271772A1) and Kelly (US 20190303140 A1).

Regarding Claim 1, Keskin (US 20180314524 A1) teaches
An optimization method for computer programming code, comprising: 
providing a plurality of optimizers each having a plurality of branch paths (Para [0038], a series of branching instructions 251-256 of the trace 250 with different program counters (PC) are shown in FIG. 2 stored in memory 210); 
wherein the feature extraction process includes: setting a counter on each of the branch paths, wherein when the optimizers run through the branch paths, the counters set on the branch paths, where the optimizers run through, are counted (Para [0038], The program counter values indicate where a processing device, such as processing device 100, is in its execution of a program sequence of instructions. For example, the PC comprises the memory address of the next instruction that would be executed. Each PC value in the history may be replaced with two unique integer values, where a first integer (for example to a value of “1”) encodes that a branch taken event for that PC value or with a second integer (for example to a value of “0”) that encodes a branch not taken event for that PC value); 
obtaining a plurality of count values of the counters (Para [0061], Each data field of the feature vector 320 may, for example, reference a location of the occurrence of the corresponding feature in the branch history, identify a number of times the occurrence of the corresponding feature is in the branch history); 
collecting the count values to obtain a feature vector of the computer programming code (Para [0061], a feature vector 320 is determined based on the features 315-317. The feature vector 320 comprises a plurality of data fields where each data field identifies an occurrence of a corresponding feature of the correlated branches (410,420) in the branch history 205. Each data field of the feature vector 320 may, for example, reference a location of the occurrence of the corresponding feature in the branch history, identify a number of times the occurrence of the corresponding feature is in the branch history).

Keskin did not specifically teach

obtaining a relation between the computer programming code and the optimizers via a feature extraction process,
wherein the feature vector represents the relation between the computer programming code and the optimizers
and obtaining an optimizer collection suitable for the computer programming code by inputting the feature vector to a machine learning model;
compiling the computer programming code through the optimizers.

However, Shao (US 20210149793 A1) teaches
and obtaining an optimizer collection suitable for the computer programming code by inputting the feature vector to a machine learning model (Claim 6, inputting the second set of samples into the machine learning model; Para [0037], The machine learning model 160 can evaluate the feature vectors within the training dataset 140 to consider whether a particular code snippet has characteristics that are indicative of a code snippet of higher priority).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Keskin’s teaching to Shao’s in order to optimizing Code coverage in computer system, by generating set of samples from code snippets included in portion of code, generating corresponding labels for set of samples, and creating training dataset by applying labels to set of samples (Shao [Summary]).

Keskin and Shao did not specifically teach
obtaining a relation between the computer programming code and the optimizers via a feature extraction process,
wherein the feature vector represents the relation between the computer programming code and the optimizers
compiling the computer programming code through the optimizers.

However, Stephenson (US20090271772A1) teaches
complying the computer programming code through the optimizers (Para [0033], the static compiler links a dynamic optimizer with original program code 214 that handles such “unpredictable branch” interrupts).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Keskin and Shao’s teaching to Stephenson’s in order to drive dynamic binary code recompilation, by dynamically optimizing instructions upon determining that threshold for dynamic binary code recompilation is satisfied (Stephenson [Summary]).

Keskin, Shao and Stephenson did not teach
obtaining a relation between the computer programming code and the optimizers via a feature extraction process,
wherein the feature vector represents the relation between the computer programming code and the optimizers.

However, Kelly teaches
obtaining a relation between the computer programming code and the optimizers via a feature extraction process (Para [0031], Finding other code components with characteristics similar to other types of characteristics determined by the code classifier 240 may be more difficult to determine. For instance, a code correlation engine 245, in some implementations, may also make use of machine learning models 255 and algorithms performed using one or more machine learning engines (e.g., 250). In some implementations, the combination of characteristics determined for a particular code component may be expressed as a feature vector. The feature vector may be provided, to the code correlation engine 245 to determine (and in some cases rank) other code components (e.g., 280) similar to subject code component),
wherein the feature vector represents the relation between the computer programming code and the optimizers (Para [0031], Finding other code components with characteristics similar to other types of characteristics determined by the code classifier 240 may be more difficult to determine. For instance, a code correlation engine 245, in some implementations, may also make use of machine learning models 255 and algorithms performed using one or more machine learning engines (e.g., 250). In some implementations, the combination of characteristics determined for a particular code component may be expressed as a feature vector. The feature vector may be provided, to the code correlation engine 245 to determine (and in some cases rank) other code components (e.g., 280) similar to subject code component).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Keskin, Shao and Stephenson’s teaching to Kelly’s in order to identify similarity between software development coding, by selecting particular user as peer review candidate for reviewing software component based on determining that user is authored of source code components (Kelly [Summary]).

Regarding Claim 2, Keskin, Shao, Stephenson and Kelly teach
The optimization method for the computer programming code according to claim 1, wherein the counters are set on all of the branch paths of the optimizers (Keskin [Para 0038, The extracted trace 250 contains executed instructions, their program counter values and the outcome of branching events. For example, a series of branching instructions 251-256 of the trace 250 with different program counters (PC) are shown in FIG. 2 stored in memory 210]).

Regarding Claim 3, Keskin, Shao, Stephenson and Kelly teach
The optimization method for the computer programming code according to claim 1, wherein the branch paths comprise paths of if-else command, switch-case command, while-loop command, for-loop command, do-loop command, branch command, loop command or a combination thereof (Keskin [Para 0019, In one example of a branch prediction technique, partial pattern matching (PPM) predictors may record the outcomes of N (e.g., a determined number) branches preceding a current branch. The PPM predictors may then predict a branch outcome of the current branch based on the longest matching pattern of recorded outcomes of the preceding braches. For example, if the N-long pattern of outcomes has been seen before and recorded in the branch history, the outcome the current branch is predicted to be the same as the last time this N-long pattern was observed. Loop predictors can detect the existence of loops associated with the branch outcomes of the braches, and can base their prediction on the number of times the loop was previously executed]).

Regarding Claim 4, Keskin, Shao, Stephenson and Kelly teach
The optimization method for the computer programming code according to claim 1, wherein each of the branch paths is a two-branch path, a path with more than two branches or a loop path (Keskin [Para 0021, A path may represent a repeatable pattern, such as a sequence of instructions leading to a current branch. Many branches in the global shared history are correlated (e.g., moving in tandem with each other) with control flow streams that pass through different paths in the program]).

Regarding Claim 7, is an optimization system for computer programming code corresponding to the optimization method claim above (claim 1), and, therefore, is rejected for the same reasons set forth in the rejection of Claim 1.

Regarding Claim 8, is an optimization system for computer programming code corresponding to the optimization method claim above (claim 2), and, therefore, is rejected for the same reasons set forth in the rejection of Claim 2.

Regarding Claim 9, is an optimization system for computer programming code corresponding to the optimization method claim above (claim 3), and, therefore, is rejected for the same reasons set forth in the rejection of Claim 3.

Regarding Claim 10, is an optimization system for computer programming code corresponding to the optimization method claim above (claim 4), and, therefore, is rejected for the same reasons set forth in the rejection of Claim 4.

Regarding Claim 13, is an electronic device, comprising a processor configured to perform an optimization method corresponding to the optimization method claim above (claim 1), and, therefore, is rejected for the same reasons set forth in the rejection of Claim 1.

Regarding Claim 14, is an electronic device, comprising a processor configured to perform an optimization method corresponding to the optimization method claim above (claim 2), and, therefore, is rejected for the same reasons set forth in the rejection of Claim 2.

Regarding Claim 15, is an electronic device, comprising a processor configured to perform an optimization method corresponding to the optimization method claim above (claim 3), and, therefore, is rejected for the same reasons set forth in the rejection of Claim 3.

Regarding Claim 16, is an electronic device, comprising a processor configured to perform an optimization method corresponding to the optimization method claim above (claim 4), and, therefore, is rejected for the same reasons set forth in the rejection of Claim 4.

Claims 5, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Keskin (US 20180314524 A1), in view of Shao (US 20210149793 A1), Stephenson (US20090271772A1) and Kelly (US 20190303140 A1), further in view of Jersin (US 20190197487 A1).

Regarding Claim 5, Keskin, Shao, Stephenson and Kelly teach
The optimization method for the computer programming code according to claim 1.

Keskin, Shao, Stephenson and Kelly did not teach
wherein the count values are arranged as the feature vector according to a predetermined order.

However, Jersin (US 20190197487 A1) teaches 
wherein the count values are arranged as the feature vector according to a predetermined order (Para [0222], According to certain embodiments, the operation 1504 also filters the data set for a candidate count in order to be able to evaluate online updates to the candidate orderings. Some of these embodiments use a certain number of initially ordered candidates as input. In additional or alternative embodiments, filtering can also be performed according to a total number of successful reviews and other feedback measurements. Feature selection can also performed as part of operation 1504. In an embodiment, operation 1504 accesses an informational feature vector for each candidate represented in the stream refinement answers to incorporate into the ordering model).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Keskin, Shao, Stephenson and Kelly teaching to Jersin’s in order to filter data using a number of initially ordered data by accessing feature vectors for each data represented in the stream refinement to incorporate into the order model (Jersin [0222]).

Regarding Claim 11, is an optimization system for computer programming code corresponding to the optimization method claim above (claim 5), and, therefore, is rejected for the same reasons set forth in the rejection of Claim 5.

Regarding Claim 17, is an electronic device, comprising a processor configured to perform an optimization method corresponding to the optimization method claim above (claim 5), and, therefore, is rejected for the same reasons set forth in the rejection of Claim 5.


Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Keskin (US 20180314524 A1), in view of Shao (US 20210149793 A1), Stephenson (US20090271772A1) and Kelly (US 20190303140 A1), further in view of Mysore (US 20210104331).

Regarding Claim 6, Keskin, Shao, Stephenson and Kelly teach
The optimization method for the computer programming code according to claim 1.

Keskin, Shao, Stephenson and Kelly did not teach
wherein the feature vector is a one-dimensional vector.

However, Mysore (US 20210104331) teaches
wherein the feature vector is a one-dimensional vector (Para 0105, In some embodiments, each feature vector in the plurality of feature vector is a one-dimensional vector).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Keskin, Shao, Stephenson and Kelly’s teaching to Mysore’s in order to reduce number of test objects in set of test objects in test object dataset, by obtaining test object dataset in electronic format, and applying predictive model in updated trained state to set of test objects for obtaining instance of set of predictive results (Mysore [Summary]).

Regarding Claim 12, is an optimization system for computer programming code corresponding to the optimization method claim above (claim 6), and, therefore, is rejected for the same reasons set forth in the rejection of Claim 6.

Regarding Claim 18, is an electronic device, comprising a processor configured to perform an optimization method corresponding to the optimization method claim above (claim 6), and, therefore, is rejected for the same reasons set forth in the rejection of Claim 6.

Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the arguments do not apply to the previous cited sections of the references used in the previous office action. The current office action is now citing additional references to address the newly added claimed limitations.

	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451. The examiner can normally be reached M-F, 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIR SOLTANZADEH/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191